IN THE SUPREME COURT OF IOWA
                               No. 05–1365

                         Filed September 2, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

MICHAEL GERARD REILLY,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      A former attorney whose license to practice law we previously

revoked submitted an application for reinstatement of his license to

practice   law   in   Iowa.    APPLICATION         FOR   REINSTATEMENT

PROVISIONALLY GRANTED SUBJECT TO THE CONDITIONS SET

FORTH IN THIS OPINION.


      Tara van Brederode and Wendell J. Harms, Des Moines, for

complainant.



      Michael G. Reilly, Council Bluffs, pro se.
                                     2

PER CURIAM.

      Ten years ago, we revoked the respondent’s license to practice law.

This matter comes before us on the respondent’s application for

reinstatement of his license to practice law under Iowa Court Rule

34.25(9).    We provisionally grant the respondent’s application for

reinstatement of his law license subject to the conditions set forth in this

opinion.

      I. Background Facts and Proceedings.

      We admitted respondent Michael G. Reilly to practice law in Iowa

in June 1981, and the Nebraska Supreme Court admitted him to

practice law in Nebraska in September 1982. In 2006, we revoked his

license to practice law in Iowa. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Reilly, 708 N.W.2d 82, 82 (Iowa 2006). Thereafter, the Nebraska

Supreme Court disbarred him in a reciprocal disciplinary proceeding.

State ex rel. Counsel for Discipline of Neb. Supreme Ct. v. Reilly, 712
N.W.2d 278, 278–79 (Neb. 2006) (per curiam). Prior to the revocation of

his law licenses, Reilly engaged in the private practice of law at a law firm

in Council Bluffs, Iowa. He had an excellent reputation as a diligent and

skilled trial attorney.

      We revoked Reilly’s license to practice law in Iowa because he

misappropriated client funds.      In November 2000, Reilly obtained a

settlement of $137,500 on behalf of the parents of a child who sustained

a serious eye injury and caused a conservatorship to be opened for the

child. Reilly, 708 N.W.2d at 83. Upon receiving the settlement funds,

Reilly deposited them in his firm’s trust account. Id. In addition to the

checks issued from the trust account to cover the contingent fee and

expenses associated with the case, Reilly deposited additional checks

totaling the remaining balance of the settlement funds in his personal
                                     3

bank account rather than the conservatorship account in December

2000 and January 2001. Id. At the time, Reilly had an active gambling

addiction that caused him to be constantly in need of funds. Id. at 85.

       In August and September 2001, after he unsuccessfully attempted

to secure a loan from a friend to repay the misappropriated funds, Reilly

wrote a series of kited checks between his personal accounts attempting

to float a check to the conservatorship account to replace the

misappropriated funds. Id. at 83. Eventually, a bank associated with

one of Reilly’s personal accounts honored a check he wrote to the

conservatorship account after a bank associated with another one of his

personal accounts honored a kited check he had written.            Id.   The

account with the second bank ended up $96,000 overdrawn because the

bank was unable to cash another check Reilly had written from yet

another account with insufficient funds. Id. By the time Reilly repaid

the bank the following year, it had already notified federal authorities.

Id.

       After our client security and disciplinary commissions received a

letter from the United States Attorney recounting these events and the

Iowa   Supreme    Court   Attorney   Disciplinary   Board   conducted     an

investigation confirming them, the Grievance Commission of the

Supreme Court of Iowa recommended we suspend Reilly from the

practice of law for three years. Id. at 82, 83–84. Instead, we concluded

consistency with our past decisions addressing misappropriation of client

funds and the protection of the public warranted a harsher sanction. In

January 2006, we revoked Reilly’s license to practice law in Iowa. Id. at

85.

       In January 2009, Reilly filed an application for reinstatement of his

license to practice law in Iowa based on the progress he had made in
                                     4

addressing his gambling addiction.       The Board opposed reinstatement,

noting the Iowa Court Rules contained no provision addressing

reinstatement following a license revocation as opposed to a license

suspension.    Though the Board acknowledged we had reinstated a

revoked license in the past, it insisted the standard for assessing

whether reinstatement was appropriate was set forth in Committee on

Professional Ethics & Conduct v. Brodsky, 487 N.W.2d 674 (Iowa 1992),

in which we stated,

      License revocations are ordinarily permanent in Iowa.
      Indeed our rules spell out no special procedure for applying
      for readmission by a lawyer whose license has been revoked.

            On occasion we nevertheless consider such
      applications under our inherent power and, in extremely rare
      cases, have granted them. These rare cases have arisen
      where, in long retrospect, it appears the need for permanent
      revocation was debatable, and where there has been a
      demonstrated reformation on the part of the lawyer so that
      the public interest would not be compromised by
      readmission.

Id. at 675. Following a hearing, we issued an order in which we rejected

the application for reinstatement. In the order, we concluded Reilly had

not “carried his heavy burden of showing that the need for permanent

revocation was debatable and that he has undergone such a reformation

that the public interest would not be threatened by readmitting him to

the practice of law.”

      In May 2015, following a period of public comment, we amended

Iowa Court Rule 35.14 to renumber existing provisions within the rule

and incorporate new provisions setting forth a procedure by which an

individual whose license to practice law has been revoked may apply for

its reinstatement. The amendments became effective September 1, 2015.

By subsequent amendment shortly thereafter, we moved the provisions
                                            5

addressing reinstatement to Iowa Court Rule 34.25. 1 The purpose of the

amendment was to allow an attorney who has rehabilitated him or

herself the opportunity to petition the court for reinstatement and prove

to the court he or she has good moral character, is fit to practice law,

and is in all respects worthy of readmission to the Iowa bar.

Reinstatement under the rule is not meant to be automatic.

       In     November    2015,    Reilly       filed   his second application     for

reinstatement of his license to practice law in the State of Iowa with this

court. Prior to submitting the application, Reilly submitted a request for

preparation of a character and fitness report by the National Conference

of Bar Examiners (NCBE) and paid an administrative fee to the Iowa

Board of Law Examiners as required by Iowa Court Rule 34.25(8). In his

application for reinstatement, Reilly first reported that we admitted him

to the Iowa bar in June 1981 and revoked his license to practice law in

Iowa in January 2006. See Iowa Ct. R. 34.25(9)(b). Reilly next affirmed

that he had complied in all respects with all orders of this court

pertaining to his license revocation and the Iowa Court Rule governing

the notification of clients, opposing counsel, and courts upon revocation

of an attorney’s license to practice law. See id. Finally, he affirmed that

the Client Security Trust Fund expended no funds due to his conduct.

See id. r. 34.25(9)(e).        Reilly attached a letter from the Office of

Professional Regulation confirming he had paid all fees set forth in the

rules governing the Client Security Commission, his annual continuing

legal education fees, and all costs associated with the disciplinary matter

that culminated in the revocation of his license to practice law. See id. r.

34.25(9)(d)–(e).

       1The subsequent amendment became effective April 1, 2016, after Reilly filed his
second application for reinstatement.
                                     6

      With his application for reinstatement, Reilly submitted an affidavit

detailing his personal history, work history, and educational history

following his license revocation along with letters from six attorneys

currently practicing in the Fourth Judicial District of Iowa recommending

his license to practice law be reinstated. See id. r. 34.25(9)(c). In the

affidavit, Reilly indicated he received treatment for his compulsive

gambling addiction from April 2002 through November 2008. He also

indicated he has abstained from casino gambling since February 2002.

Reilly also described his work immediately following his license

revocation as a litigation consultant offering mediation services to law

firms and individual attorneys, as well as his current work providing

consulting services on insurance litigation and claims handling involving

insurance policies of various types issued to clients throughout the

country. Finally, Reilly indicated that although he has not received any

formal educational training since we revoked his license, he has

maintained his familiarity with current Iowa law by regularly reviewing

state and federal appellate court decisions as well as through his

employment, which requires him to deal with statutes, rules, and

regulations in most states.

      The recommendation letters Reilly submitted from members of the

bar recommending his reinstatement described him as a particularly

diligent and skilled trial attorney who consistently accepted responsibility

for the actions that led to the revocation of his license and expressed

remorse for the harm they caused.        The individuals who penned the

letters were practicing attorneys who knew Reilly when he was still in

practice and remained in close contact with him after we revoked his

license.   Each expressed the opinion that Reilly is of good moral

character and fit to practice law. The letters also described how Reilly
                                            7

aggressively pursued treatment for and overcame the gambling addiction

that motivated him to engage in the conduct for which we revoked his

law license. 2

         The Iowa Supreme Court Attorney Disciplinary Board filed a

resistance to the application for reinstatement urging us to deny it.

Relying on Brodsky, the Board argued reinstatement is inappropriate in

this case because revocation is indisputably the appropriate sanction for

conduct involving the conversion of client funds to which an attorney has

no colorable future claim.           Moreover, the Board argued the fact that

Reilly    misappropriated      client    funds    confirms      that       he    lacks   the

fundamental honesty and integrity necessary to be an attorney.

Although the Board acknowledged Reilly had an active gambling

addiction when he misappropriated client funds, it argued his addiction

is irrelevant to the question of whether reinstatement of his law license is

appropriate because no illness, regardless of its severity, can excuse an

attorney’s dishonest conduct. See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Hansel, 558 N.W.2d 186, 191 (Iowa 1997). Finally, the Board

claimed we should not reinstate Reilly’s law license because the passage

of time, his payment of restitution, and his completion of a treatment

program did nothing to erase the harm to the public and the legal

profession that resulted from his conduct.

         The      board   of   law    examiners      also    filed     a        report   and

recommendation concerning the application for reinstatement. See Iowa

Ct. R. 34.25(13).         The board noted that, with the exception of two


         2After
              Reilly filed his application for reinstatement, we subsequently received two
additional letters from district court judges in the Fourth Judicial District of Iowa
recommending his application to practice law in Iowa be reinstated. The letters were
substantially similar to the letters from attorneys that Reilly submitted with his
application for reinstatement.
                                           8

foreclosure proceedings closely connected to the events leading up to the

revocation of his license, Reilly has had no significant involvement in any

criminal or civil proceedings since we revoked his license and has

maintained consistent employment since that time. Although the board

noted that Reilly appears to have made great strides in overcoming his

gambling addiction, a four-member majority of the board declined to

recommend reinstatement of his law license, concluding Reilly submitted

insufficient evidence concerning his rehabilitation to demonstrate he

presently has the requisite moral character to be worthy of readmission

to the bar.      In particular, the majority noted the status of Reilly’s

gambling addiction had not been professionally evaluated since 2008.

The majority also noted Reilly did not submit an expert opinion

addressing the likelihood that his addiction would relapse or a copy of

his current credit report. Finally, the majority expressed concern that

Reilly indicated he has abstained from “casino gambling” in his

application for reinstatement but did not address whether he has

engaged in other forms of gambling.                Two members of the board

dissented, concluding Reilly had met his burden of demonstrating he is

“of good moral character and in all respects worthy of readmission to the

bar” despite the seriousness of the conduct that led to the revocation of

his license.       The dissenters noted Reilly’s character and fitness

examination revealed no information to suggest he would present a

danger to the public if we reinstated his license. 3 See id. r. 34.25(9)(c).

       Following a hearing on the application for reinstatement in

January 2016, we ordered Reilly to provide copies of his complete credit

        3The Iowa Board of Law Examiners consists of five persons admitted to practice

law in the state and two persons not admitted to practice law in the state. See Iowa Ct.
R. 31.1(1). One board member took no part in the board decision concerning the report
and recommendation.
                                     9

report and a report evaluating the status of his gambling addiction

prepared by a qualified professional to this court and the board of law

examiners. See id. r. 34.25(11), (15). We further ordered the board of

law examiners to interview Reilly and file a supplemental report and

recommendation concerning his application for reinstatement upon

receipt of the credit report and evaluation. See id. r. 34.25(11). Finally,

we ordered the Iowa Supreme Court Attorney Disciplinary Board to file a

supplemental statement indicating whether reinstatement is warranted

under the facts of this case. See id. We held this matter in abeyance

pending our receipt of the requested documents from Reilly, the board of

law examiners, and the Iowa Supreme Court Attorney Disciplinary

Board.

      Thereafter, Reilly filed a copy of his current credit report and a

written report evaluating the status of his gambling addiction prepared

by the licensed mental health provider and certified compulsive gambling

counselor who treated him from 2002 to 2008.         The report concluded

Reilly has continually kept his casino gambling addiction in full

remission and requires no further treatment. Though it acknowledged

Reilly admitted to occasionally participating in an office pool, purchasing

a lottery ticket, or betting on a golf game, it indicated that none of these

forms of gambling were problematic in nature for Reilly.         The credit

report Reilly submitted supports this conclusion, as it showed that Reilly

makes his payments on time, has little revolving debt, and has a credit

score in the very-good-to-exceptional range.

      Upon receiving the evaluation and credit report, the board of law

examiners interviewed Reilly and prepared a supplemental report and

recommendation concerning his application for reinstatement.            The

supplemental report and recommendation indicated a majority of the
                                        10

board agreed Reilly had met his burden of demonstrating he is “of good

moral character and in all respects worthy of readmission to the bar.”

Thus, the board recommended we reinstate his license to practice law.

Id. r. 34.25(13).    Two board members dissented without providing an

explanation. 4

      In its supplemental statement, the Iowa Supreme Court Attorney

Disciplinary Board once again urged us to deny Reilly’s application for

reinstatement of his license to practice law. More precisely, the Board

argued any former attorney whose law license has been revoked due to

misappropriation of client funds with respect to which he or she had no

colorable future claim is ineligible for reinstatement because such

conduct is fundamentally dishonest and worthy of a permanent sanction,

not a temporary one.       In his response to the supplemental statement,

Reilly pointed out the grievance commission did not find his character

beyond redemption or fundamentally unfit for the practice of law in 2006

when it concluded a three-year suspension, rather than revocation of his

license, was the appropriate sanction for his misconduct.

      Upon receipt of the additional documents we requested from Reilly,

the board of law examiners, and the Iowa Supreme Court Attorney

Disciplinary Board, we took up the matter for resolution without further

oral argument.

      II. Standards for Determining the Eligibility of an Applicant
Seeking Reinstatement of His or Her License to Practice Law in
Iowa.

      Iowa Court Rule 34.25(15) states that a former attorney who

applies for reinstatement of his or her license to practice law in Iowa


      4Once   again, one board member took no part in the board decision concerning
the report and recommendation.
                                     11

“bears the burden of demonstrating that the applicant is of good moral

character, is fit to practice law, and has complied in all respects with the

terms of the order or judgment of revocation.” It further indicates that

an applicant for reinstatement must submit “satisfactory proof that the

applicant is of good moral character and is in all respects worthy of

readmission to the bar.”      Iowa Ct. R. 34.25(9)(c).      Accordingly, an

applicant seeking reinstatement of his or her license to practice law must

demonstrate his or her moral character and fitness for the practice of law

by a convincing preponderance of the evidence. See In re Peterson, 439
N.W.2d 165, 166 (Iowa 1989) (concluding an applicant for admission to

the Iowa bar must demonstrate his or her moral fitness to practice law

by a convincing preponderance of the evidence before we will reverse a

decision of the board of law examiners denying him or her an

opportunity to sit for the bar because by rule the applicant bears the

burden of submitting “satisfactory proof” of his or her fitness to practice

law).    “A convincing preponderance of the evidence is more than a

preponderance of the evidence, but less than proof beyond a reasonable

doubt.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d
596, 601 (Iowa 2012).      Numerous subsections of the rule set forth

various prerequisites and procedural requirements associated with

submitting an application for reinstatement. See Iowa Ct. R. 34.25(7),

(8), (9), (15).

        Our review of an application for reinstatement is de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 739 (Iowa

2013). In reviewing an application for reinstatement, we remain mindful

that the primary goal of attorney discipline is protection of the public, not

punishment of the attorney. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Barnhill, 847 N.W.2d 466, 487 (Iowa 2014). Therefore, our primary
                                             12

task in considering an application for reinstatement is to assess whether

the applicant seeking reinstatement of his or her law license has proved

he or she has good moral character, is fit to practice law, and is in all

respects worthy of readmission to the Iowa bar. See Iowa Ct. R. 34.25(9),

(15).

        We now contemplate the factors we will consider in making that

assessment.        The American Bar Association has promulgated a model

reinstatement rule listing eight criteria for consideration in assessing an

application for reinstatement. See Model Rules for Lawyer Disciplinary

Enf’t r. 25(E) (Am. Bar Ass’n 2002). 5             Similarly, some states in which

        5The   model rule states,
               A lawyer may be reinstated or readmitted only if the lawyer meets
        each of the following criteria, or, if not, presents good and sufficient
        reason why the lawyer should nevertheless be reinstated or readmitted:
        (1) The lawyer has fully complied with the terms and conditions of all
        prior disciplinary orders except to the extent that they are abated under
        Rule 26.
        (2) The lawyer has not engaged nor attempted to engage in the
        unauthorized practice of law during the period of suspension or
        disbarment.
        (3) If the lawyer was suffering under a physical or mental disability or
        infirmity at the time of suspension or disbarment, including alcohol or
        other drug abuse, the disability or infirmity has been removed. Where
        alcohol or other drug abuse was a causative factor in the lawyer’s
        misconduct, the lawyer shall not be reinstated unless:
                 (a) the lawyer has pursued appropriate rehabilitative
                 treatment;
                 (b) the lawyer has abstained from the use of alcohol or
                 other drugs for at least [one year]; and
                 (c) the lawyer is likely to continue to abstain from alcohol
                 or other drugs.
        (4) The lawyer recognizes the wrongfulnesss and seriousness of the
        misconduct for which the lawyer was suspended or disbarred.
        (5) The lawyer has not engaged in any other professional misconduct
        since suspension or disbarment.
        (6) Notwithstanding the conduct for which the lawyer was disciplined, the
        lawyer has the requisite honesty and integrity to practice law.
                                         13

disbarred attorneys may be reinstated have adopted court or disciplinary

rules specifying the criteria to be considered in assessing applications for

reinstatement.      See, e.g., Ill. Supreme Ct. R. 767(f); N.D. R. Lawyer

Discipline 4.5(F); Md. R. 19-752(h)(2).            In states with less specific

reinstatement rules, courts “have adopted diverse ethical inventories to

assess an applicant for reinstatement.” In re Pier, 561 N.W.2d 297, 300

& n.3 (S.D. 1997) (surveying cases).

       The myriad of factors relied upon in assessing applications for

reinstatement vary from state to state. See M.C. Dransfield, Annotation,

Reinstatement of Attorney After Disbarment, Suspension, or Resignation,

70 A.L.R. 2d 268, §§ 11–18, at 283–93 (1960 & 2007 Later Case Service &

Supp. 2015).      Furthermore, there is no clear consensus among state

supreme courts or disciplinary agencies as to how to weigh the relevant

factors. G.M. Filisko, The Rough Road to Redemption, 99 A.B.A. J. 46, 49

(2013). Nonetheless, the diverse ethical inventories and rules relied upon

in assessing the reinstatement applications of previously disbarred

attorneys generally serve a common purpose—to aid in determining the

likelihood that “the public can rely on the competence and integrity of

the previously disbarred attorney.”         In re Cooke, 42 A.3d 610, 615–16

(Md. 2012) (quoting In re Murray, 558 A.2d 710, 711 (Md. 1989)).

_______________
       (7) The lawyer has kept informed about recent developments in the law
       and is competent to practice.
       (8) In addition, a lawyer who has been disbarred must pass the bar
       examination and the character and fitness examination.
Model Rules for Lawyer Disciplinary Enf’t r. 25(E). The accompanying commentary
instructs that the “presumption . . . should be against readmission.” Id. r. 25 cmt.
This presumption reflects the primary purpose of attorney disciplinary proceedings—
protection of the public. In re Reinstatement of Wiederholt, 295 P.3d 396, 399 (Alaska
2013). It is also consistent with our conclusion that a lawyer seeking readmission
establish his or her entitlement to reinstatement by a convincing preponderance of the
evidence.
                                    14

      Undoubtedly, the protection of the public is of paramount

importance in evaluating an application for reinstatement. See Barnhill,
847 N.W.2d at 487; see also In re Pier, 561 N.W.2d at 299. As we have

often observed,

      [a]ttorney disciplinary proceedings are not designed to
      punish, but rather to determine the fitness of an officer of
      [the] court to continue in that capacity, to insulate the
      courts and the public from those persons unfit to practice
      the law, to protect the integrity of and the public confidence
      in our system of justice, and to deter other lawyers from
      engaging in similar acts or practices.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Santiago, 869 N.W.2d 172, 181

(Iowa 2015) (second alteration in original) (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 378 (Iowa 2005)).

Though we acknowledge the important purposes served by attorney

disciplinary proceedings, we share the view of other state supreme courts

that “a fallen lawyer may rise again.”      In re Cooke, 42 A.3d at 614

(quoting In re Murray, 558 A.2d at 711).      In determining whether an

attorney previously disbarred for misconduct has demonstrated his or

her eligibility for reinstatement, one “major consideration . . . is whether

the disbarred attorney has overcome those weaknesses which produced

the earlier misconduct.” In re Disciplinary Proceeding Against Rosellini,

739 P.2d 658, 660 (Wash. 1987); see In re Reinstatement of Robbins, 836
P.2d 965, 966 (Ariz. 1992) (en banc).

      Mindful of the purposes attorney discipline serves, we conclude the

following factors are most relevant to assessing whether an applicant

seeking reinstatement of his or her license to practice law in Iowa has

proved his or her good moral character, fitness for the practice of law,

and worthiness of readmission to the bar:
                                      15

      1. The nature and character of the conduct that led us to revoke

the applicant’s license to practice law as well as the context in which the

applicant engaged in that conduct;

      2. Whether    the   applicant   recognizes   the   wrongfulness   and

seriousness of the conduct that led us to revoke the applicant’s license to

practice law;

      3. Whether the applicant has demonstrated candor and sincerity

in communications with this court and other entities assessing his or her

current moral character, fitness for the practice of law, and worthiness

for readmission to the Iowa bar;

      4. Whether the applicant has demonstrated with respect to any

physical or mental condition such as addiction or substance abuse that

was a causative factor in the conduct that led to revocation of his or her

license:

      a. That the applicant has completed appropriate rehabilitative

treatment from a qualified treatment provider;

      b. That the applicant is presently abstaining from any behavior or

substance use believed by his or her qualified treatment provider to be

problematic for the applicant and has been abstaining from such

behavior or substance use for a significant period of time; and

      c. That the applicant is likely to continue to abstain from any such

behavior or substance;

      5. How much time has passed since the applicant’s license to

practice law was revoked and the nature of any activities the applicant

has engaged in during that time, including whether the applicant has

engaged in or attempted to engage in the unauthorized practice of law or

any other professional misconduct since the revocation of his or her

license;
                                            16

         6. The opinions of the attorneys recommending reinstatement of

the applicant’s license to practice law with respect to the question of his

or her moral character, fitness for the practice of law, and worthiness of

readmission to the Iowa bar; and

         7. Any other matters shown by the evidence to bear on the

question of whether the applicant has good moral character, is fit to

practice law, and is in all respects worthy of readmission to the Iowa

bar. 6

         6Indetermining which factors we find most relevant to evaluating applications
for reinstatement, we rely primarily on the criteria appearing in model reinstatement
rules promulgated by the American Bar Association and our prior caselaw in a similar
context. Specifically, in In re Peterson, we considered whether an applicant to the Iowa
bar with a prior criminal record had been wrongly denied the opportunity to sit for the
Iowa bar examination. 439 N.W.2d at 166. In determining whether the applicant had
demonstrated he had the requisite moral fitness for bar membership, we considered the
following factors:
         1. The nature and character of the offenses committed.
         2. The number and duration of offenses.
         3. The age and maturity of the applicant when the offenses were
         committed.
         4. The social and historical context in which the offenses were
         committed.
         5. The sufficiency of the punishment undergone and restitution made in
         connection with the offenses.
         6. The grant or denial of a pardon for offenses committed.
         7. The number of years that have elapsed since the last offense was
         committed, and the presence or absence of misconduct during that
         period.
         8. The applicant’s current attitude about the prior offenses.
         9. The applicant’s candor, sincerity and full disclosure in the filings and
         proceedings on character and fitness.
         10. The applicant’s constructive activities       and    accomplishments
         subsequent to the criminal convictions.
         11. The opinions of character witnesses about the applicant’s moral
         fitness.
Id. at 169 (quoting In re Manville, 538 A.2d 1128, 1133 n.4 (D.C. 1988)).
        In articulating the factors most relevant to assessing an application for
reinstatement, we also rely upon the decisions of other state supreme courts setting
                                           17

       It is within our discretion to place conditions on the reinstatement

of a license to practice law following its revocation.                    Iowa Ct. R.

34.25(16)(b). Preconditions on reinstatement may include, but are not

limited to, requiring the individual seeking reinstatement to pass the

Iowa bar examination. Id. Generally, if we determine an individual who

otherwise     qualifies    for   reinstatement       need     not   retake     the   bar

examination, we will require the individual to attend and report up to

100 hours of continuing legal education as a condition of reinstatement.

Id.   Additionally, every individual seeking reinstatement of his or her

license to practice law in Iowa following its revocation must post a scaled

score of at least 80 on the Multistate Professional Responsibility Exam

(MPRE) as a precondition of reinstatement. Id.

       Furthermore, we may subject the continued maintenance of a

reinstated law license to ongoing requirements not generally applicable to

members of the Iowa bar.              See id.      For example, we may find it

appropriate to reinstate a revoked license to practice law subject to the

attorney’s continued maintenance of malpractice insurance.                        If the

attorney fails to meet a condition we impose on the continued

maintenance of his or her reinstated license, we may summarily revoke it

without a hearing. Id.




_______________
forth factors found to be relevant in this context. See, e.g., In re Reinstatement of
Wiederhodt, 295 P.3d at 399–400; In re Reinstatement of Robbins, 836 P.2d at 966; In re
Roundtree, 503 A.2d 1215, 1217 (D.C. 1985); In re Application of Griffith, 913 P.2d 695,
700 (Or. 1996) (en banc); In re Pier, 561 N.W.2d at 300; In re Hart, 822 P.2d 264, 267
(Wash. 1992) (en banc). Likewise, we consider the reinstatement rules adopted in other
states setting forth specific criteria to be considered in assessing applications for
reinstatement as well as court decisions applying those rules. See, e.g., Ill. Supreme Ct.
R. 767(f); N.D. R. Lawyer Discipline 4.5(F); Md. R. 19-752(h)(2); In re Reinstatement of
Golden, 315 P.3d 377, 380 (Okla. 2013).
                                    18

        III. Analysis.
        The evidence Reilly submitted indicates he complied with the terms
of the order revoking his license to practice law and all other procedural
requirements set forth in the rule governing reinstatement of a former
attorney’s law license following its revocation. See id. 34.25(7), (8), (9),
(15).    Therefore, the question of whether Reilly is eligible for the
reinstatement of his law license turns on whether he has submitted
adequate evidence demonstrating his good moral character, fitness to
practice law, and worthiness of readmission to the Iowa bar.          Id. r.
34.25(15).
        In light of the evidence Reilly submitted in support of his
application for reinstatement, we conclude he has proved by a convincing
preponderance of the evidence that he has good moral character, is fit to
practice law, and is in all respects worthy of readmission to the Iowa bar.
Though the conduct that led us to revoke Reilly’s license to practice law
was egregious, it occurred during a relatively brief period following years
of bar membership during which Reilly earned a reputation as a
particularly diligent and skilled attorney. We find this notable given that
Reilly struggled with his casino gambling addiction for years. Although
his addiction does not obviate the seriousness of his improper conduct,
the evidence he submitted demonstrating his efforts to overcome it
supports his eligibility for reinstatement to the bar. For years before and
for years after we revoked his license, Reilly voluntarily underwent
treatment for his addiction with a licensed mental health provider and
certified compulsive gambling counselor. Furthermore, he has managed
to abstain from engaging in the behaviors his treatment provider has
advised him to avoid for more than fourteen years. Thus, his treatment
provider has concluded he requires no further treatment for his
addiction.
                                    19

      As his dedication to his recovery might suggest, Reilly has
consistently accepted responsibility for the impropriety of his conduct
and acknowledged the harm it caused his clients, the bank that reported
him to the federal government, and the bar. The members of the bar who
have recommended we reinstate Reilly uniformly attest to his good moral
character and fitness for the practice of law and express confidence that
he is presently equipped to exercise the responsibility and judgment bar
membership requires. Their letters commend Reilly for his outstanding
legal ability, his commitment to treating his casino gambling addiction,
and his acceptance of responsibility and remorse for the harm he caused.
Moreover, they confirm Reilly has held a position of executive
responsibility with his current employer for years without incident and
maintains a personal and professional support system that includes,
among others, many of his former colleagues in the bar. Based on our
careful examination of the evidence submitted, we believe Reilly has
established by a convincing preponderance of the evidence that
reinstatement of his license to practice law poses no threat to the public
because he has good moral character, is fit for the practice of law, and is
in all respects worthy of readmission to the bar.
      We note Reilly has maintained his familiarity with current law by
means of his subsequent employment and regular reviews of state and
federal appellate court decisions. Therefore, we decline to require him to
pass the Iowa bar examination as a precondition of the reinstatement of
his license to practice law.   Nevertheless, given that Reilly has been
without a law license for more than ten years, we think it appropriate to
require him to report at least thirty hours of continuing legal education,
including at least three hours of continuing legal education dedicated to
legal ethics, as a precondition of its reinstatement. This is equivalent to
the minimum continuing legal education members of the Iowa bar must
                                    20

report every two calendar years.      See id. r. 41.3.    Accordingly, all
continuing legal education courses Reilly has taken since January 1,
2015, shall be counted in satisfaction of this requirement. By rule, Reilly
must also post a scaled score of at least 80 on the MPRE as a
precondition of the reinstatement of his license to practice law.    Id. r.
34.25(16)(b).
      Upon Reilly’s demonstration that he has satisfied the preconditions
of reinstatement set forth in this opinion, we will order the reinstatement
of his license to practice law subject to his continued maintenance of a
malpractice insurance policy whenever he is engaged in the private
practice of law. Within thirty days of the reinstatement of his license to
practice law, Reilly shall provide the Iowa Supreme Court Attorney
Disciplinary Board with proof that he has obtained a malpractice
insurance policy or a report indicating he is not currently engaged in
private practice. Upon his subsequent entry into the private practice of
law, if applicable, he shall provide the Board with proof that he has
obtained malpractice insurance within thirty days.
      IV. Disposition.
      We provisionally grant Reilly’s application for reinstatement of his
license to practice law in Iowa subject to the conditions set forth in this
opinion.   If Reilly has not met the preconditions of reinstatement set
forth in this opinion by July 30, 2017, we will deny his application for
reinstatement without further hearing unless he requests an extension of
time. See id.
      APPLICATION        FOR     REINSTATEMENT           PROVISIONALLY
GRANTED SUBJECT TO THE CONDITIONS SET FORTH IN THIS
OPINION.
      This opinion shall be published.